Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Kingsway Reports a Net Loss in First Quarter TORONTO, May 8 /CNW/ - Kingsway Financial Services Inc. (TSX: KFS, NYSE: KFS) today announced its financial results for the first quarter ended March 31, 2009. The Company reported a net loss of $58.3 million or $1.06 per share diluted, compared with a net loss of $34.4 million or $0.62 per share diluted in the first quarter of 2008. The loss primarily reflects transition costs related to the Company's transformation program, in addition to a significant drop in trucking premiums on both sides of the border and a reduced return on investments. All amounts are in U.S. dollars unless indicated otherwise. "Our Q1 results clearly indicate we need to move faster to exit unprofitable lines of business, reduce organization complexity and cost." said Colin Simpson, President and Chief Executive Officer. "We intend to do this in a way that creates a solid base for rebuilding the company and restoring shareholder value, returning to our roots and focusing on our core competencies of non-standard auto and commercial automobile. Yesterday we announced our intent to exit the Canadian cross-border trucking business effective July 1 and made further staff reductions. Including yesterday's announcement we have already taken action that has reduced our run-rate headcount by 445 since the beginning of this year. We also submitted our plans to put all but the strongest of Lincoln's programs into run-off to the Pennsylvania Insurance Department. Based on success to date in the transformation work announced in February, we are confident that we can increase the overall target for savings delivered through this initiative to a run-rate of $120 million by the end of 2010 from the previously announced $80 million. While losses incurred at Lincoln have taken their toll, Kingsway's capital ratios exceed regulatory minimums for all subsidiaries except Lincoln.
